Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a final action in response to amendment filed on 09/02/2021.  Claims  9-14, 16-28 are pending.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/02/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The following terms have been treated as means-plus-function elements.
The “front closure means” and “lateral closure means” of claim 9, and its dependent claims.
The “front closure means” and “lateral closure means” of claim 15 and its dependent claims.
The “detecting device” of claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objection
Claim 22 and 24 are objected because “the plunger unit” appears to be a typo of “a plunger unit”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 18, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 includes, in addition to the activating step in claim 16, another activating step. It’s not clear if the two activating steps are the same. Further, it will also create antecedent basis issue with “the activation” in the subsequent performing step. Examiner will interpret these are the same activation/performing step from claim 16 with additional context being provided to further limit these steps. 
Claim 26 includes limitation followed by the phrase “preferably”. It is therefore unclear if any limitations followed by “preferably” is required. It appears that these limitations can be optional. For the purpose of art rejection, prior arts have been applied for these limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torres (US 20150186840) in view of Khong (US 20180079601), further in view of Falk (US 3638450).
As per claim 9, Torres discloses a consignment cabinet for receiving and holding consignments for the separate retrieval thereof (See Torres, Figure 1, item 2 mentioned as “locker station” in Torres paragraph 0029. This locker station corresponds to the “consignment cabinet” of applicant’s invention. See Torres Abstract, mentioning “Exemplary Electronic Smart Locker compartments may be used for the ease, convenience, and security of delivering and retrieving parcels.”)
A multiplicity of consignment compartments which are arranged adjacent to one another at least in one row and which each serve for receiving at least one consignment. (See Torres Figure 1, wherein at least one row of cabinet compartments in slots marked by 8 and 14).
wherein at least substantially each consignment compartment has a front opening (See at least Torres Figure 1, compartment has a door 14).
Wherein at least substantially each consignment compartment is assigned a front closure means which is adjustable between a removal position, in which it opens up the front opening for the removal of the consignment from the consignment compartment, and a closed position, in which it closes the front opening (See Torres Figure 1, wherein door 14 can be opened and another compartment 8 is closed)




Torres does not teach:
Wherein at least substantially each consignment compartment has at least one lateral opening
Wherein at least substantially each consignment compartment is assigned at least one lateral closure means which is adjustable between a closure position, in which it laterally closes the at least one consignment compartment, and a displacement position, in which it enables a consignment to be displaced laterally, and
Wherein the consignment compartments of the at least one row of consignment compartments are separated from one another via the lateral closure means and the lateral closure means are adjustable from the closure position closing the lateral openings of the consignment compartments to the displacement position exposing lateral openings of the consignment compartments in such a way that, in the displacement position, there is a direct connection between adjacent consignment compartments for displacing a mail item from one consignment compartment into an adjacent consignment compartment

Khong teaches: 
Wherein at least substantially each consignment compartment has at least one lateral opening (see at least Khong, Fig. 10, wherein a side door opening 52 and partition 53. See also 0073, side door is in the form of a roller door 52 … when the door is open while allowing full access to all the shelves)
Wherein at least substantially each consignment compartment is assigned at least one lateral closure means which is adjustable between a closure position, in which it laterally closes the at least one consignment compartment, and a displacement position, in which it enables a consignment to be displaced laterally (see at least Khong, Fig. 10, roller door 52 is assigned to all 6 compartments and can be opened/closed as indicated by 
Wherein the consignment compartments of the at least one row of consignment compartments are separated from one another via the lateral closure means and the lateral closure means are adjustable from the closure position closing the lateral openings of the consignment compartments to the displacement position exposing lateral openings of the consignment compartments Examiner notes that 0073 describes Fig. 10, which includes partition 53 and a single side door 52, and yet the opened door would allow access to all the shelves, including the ones behind the partition)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to incorporate Khong’s side door and partitions into the locker assembly of Torres for the purpose of allowing an opening that creates access to all compartments for automatic loading (Khong: 0094, 0073)

Regarding the limitation that in the displacement position would form “a direct connection between adjacent assignment compartments for displacing a mail item from 

Falk teaches a retractable partition inside a container that’s installed perpendicular to the direction of loading, such that when retracted, there is a direct connection between adjacent consignment compartments for displacing a mail item from one consignment compartment into an adjacent consignment compartment (see at least Fig. 1, flexible partition 5 divides a container into two portion and item will be loaded from door 4. See also 4:62-70, as stacked product fills a compartment defined by a flexible partition, the partition is lowered and the stacking product continues to the next partition location. Examiner notes that the partition is lowered after the compartment is filled, and as shown in Fig. 1, a direct access between door 4 to the end of the container exist when 5 is retracted).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Falk’s roller partition with Torres/Khong’s modified locker with side opening and partition for the purpose of allowing easy access to the entire space during loading operation (Khong: 0094, 0073; Falk: 1:60-70).

As per claim 10, Torres further discloses the consignment cabinet according to claim 9, herein the front closure means are at least substantially each designed as a pivotable flap, and/or 

As per claim 11, Torres further discloses the consignment cabinet according to claim 9, but does not explicitly disclose wherein the lateral closure means are at least substantially each designed to be adjustable at least substantially in a direction perpendicular to the at least one row of consignment compartments between the closure position and the displacement position, and/or wherein the lateral closure means of at least substantially each consignment compartment of a row of consignment compartments are designed as a roller door, which in particular at least substantially forms a side wall of the consignment compartment.
Khong teaches wherein the lateral closure means of at least substantially each consignment compartment of a row of consignment compartments are designed as a roller door, which in particular at least substantially forms a side wall of the consignment compartment (see at least Khong, Fig. 10, roller door 52).
The motivation to combine would persist from claim 1.

As per claim 12, Torres further discloses the consignment cabinet according to claim 9, wherein the consignment compartments are arranged in at least two rows, arranged one above the other, of consignment compartments arranged adjacent to one another (see at least Torres, Fig. 1, a second row of compartments exist right below the row marked by number 14 and 8).

As per claim 13, Torres further discloses the consignment cabinet according to claim 9, wherein the consignment compartments of a common row of consignment compartments arranged adjacent to one another are designed to be equal height, equal width, and/or equal depth, and/or wherein the consignment compartments of different rows of consignment compartments arranged adjacent to one another are designed to be of different height, different width and/or different depth (see at least Torres, Fig. 1, wherein the compartment marked by 8 and 14 are the same size, which is equal length, width. Further, the depth of all the compartments in Fig. 1 are the same. See also 0031, the locker station 2 may include various sized lockers … Examiner notes that the wording “may include” at least implies having all compartments in the same size)

As per claim 14, Torres further discloses the consignment cabinet according to claim 9, wherein the lateral closure means is configured to adjust from the closure position into the displacement potion and back, and/or wherein the consignment compartment is configured to detect and/or store a loading situation, and/or wherein a transmitter device for transmitting a piece of information relating to a loading situation of the consignment cabinet and/or relating to the position of at least particular lateral closure means is provided, and/or wherein a receiver device for receiving control command and/or pieces of information relating to the delivery of at least one consignment by means of a delivery vehicle in the consignment cabinet is provided (see at least Torres, 0036, a sensor can be positioned in each compartment 8 … to detect when a package is stored inside. Examiner notes this shows the limitation of “wherein the consignment compartment is configured to detect a loading situation”
As per claim 26, Torres discloses the consignment cabinet according to claim 12, but does not explicitly disclose wherein, at least in one case, two consignment compartments arranged one above the other are assigned a common lateral closure means, in particular in the form of a roller door.
Khong, however, teaches at least in one case, two consignment compartments arranged one above the other are assigned a common lateral closure means, in particular in the form of a roller door (see at least Khong, Fig. 10 wherein roller door 52 is assigned to both top and bottom level as a common lateral closure means).
The motivation to combine would persist from claim 9. 
 
Claims 16, 17, 19, 21, 22, 24, 25, 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nikolic (US 20170322555) in view of Khong, further in view of Falk.
 As per claim 16, Nikolic discloses a method for delivering consignments by means of a delivery vehicle into a consignment cabinet, w
Stopping the delivery vehicle laterally adjacent to the consignment cabinet (see at least Nikolic, Fig. 1-2 and 0020, Fig. 2 showing a top view of autonomous delivery vehicle 6 stopped at a mailbox 8);
Activating, via a control device, at least one 

Activating, via a control device of the delivery vehicle, at least one displacing device in order to displace a consignment into a consignment compartment with opened lateral opening (see at least Nikolic, 0006-0007, Once the cylinders … are retrieved …, they are … sent to … main robotic arm … where it retrieved and placed into the mailbox. … mail is inserted inside of a mailbox using the robotic arm with a cylinder …);


Nikolic discloses delivering mail into a mailbox (Fig. 4), but does not explicitly disclose the mailbox and operations regarding the mailbox comprises:
wherein the consignment cabinet has at least one row of consignment compartments which are arranged adjacent to one another and which serve for receiving at least one consignment
the activated closure means is a lateral closure means
Performing the activation of the lateral closure means in a manner dependent on the distribution of the consignment compartments occupied with consignments and in order to adjust the lateral closure means from a closure position, in which it closes off a lateral opening of the at least one consignment compartment, into a displacement position, in which it opens up the lateral opening, and
Wherein the consignment compartments of the at least one row of consignment compartments are separated from one another via the lateral closure means and the lateral closure means are adjustable from the closure position closing the lateral openings of the consignment compartments to the displacement position exposing lateral openings of the consignment compartment in such a way that, in the displacement position, there is a direct connection between adjacent consignment compartments for displacing a mail item from one consignment compartment into an adjacent consignment compartment.

Khong teaches a container for receiving item that comprises
wherein the consignment cabinet has at least one row of consignment compartments which are arranged adjacent to one another and which serve for receiving at least one consignment (see at least Khong, Fig. 10, wherein partition 53 creates two compartments adjacent to one another in each level)
Activating at least one lateral closure means assigned to at least one consignment compartment (see at least Khong, Fig. 10, roller door 52 is assigned to all 6 compartments and can be opened/closed as indicated by the arrow. See also 0086, sides can function as door that can be opened … or closed…),
Performing the activation of the lateral closure means in a manner dependent on the distribution of the consignment compartments occupied with consignments and in order to adjust the lateral closure means from a closure position, in which it closes off a lateral opening of the at least one consignment compartment, into a displacement position, in which it opens up the lateral opening (see at least Khong, Fig. 10, roller door 52 is assigned to all 6 compartments and can be opened/closed as indicated by the arrow. See also 0086, sides can function as door that can be opened … or closed…), and
Wherein the consignment compartments of the at least one row of consignment compartments are separated from one another via the lateral closure means and the lateral closure means are adjustable from the closure position closing the lateral openings of the consignment compartments to the displacement position exposing lateral openings of the consignment compartment in such a way that, in the displacement position (see at least Khong, Fig. 10, partition 53 and roller door 52 both forms means to separate individual compartments. See also 0073, Referring to Fig. 10, … roller door 52 … is open while allowing full access to all the shelves. Furthermore, see Fig. 12, which shows an robot arm 56a inserting item all the way beyond the partition. Examiner notes that 0073 describes Fig. 10, which includes partition 53 and a single side door 52, and yet the opened door would allow access to all the shelves, including the ones behind the partition)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to incorporate Khong’s side door and partitions into the locker assembly of Nikolic’s mailbox for the purpose of accepting deliveries of larger item using mailbox sharable by more than one household. 

the displacement position exposing lateral openings of the consignment compartment in such a way that, in the displacement position, there is a direct connection between adjacent consignment compartments for displacing a mail item from one consignment compartment into an adjacent consignment compartment

Falk teaches a retractable partition inside a container that’s installed perpendicular to the direction of loading, such that when retracted, there is a direct connection between adjacent consignment compartments for displacing a mail item from one consignment compartment into an adjacent consignment compartment (see at least Fig. 1, flexible partition 5 divides a container into two portion and item will be loaded from door 4. See also 4:62-70, as stacked product fills a compartment defined by a flexible partition, the partition is lowered and the stacking product continues to the next partition location. Examiner notes that the partition is lowered after the compartment is filled, and as shown in Fig. 1, a direct access between door 4 to the end of the container exist when 5 is retracted).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Falk’s roller partition with Nikolic/Khong’s modified receptacle with side opening and partition for the purpose of allowing easy access to the entire space during loading operation (Khong: 0094, 0073; Falk: 1:60-70).

As per claim 17, Nikolic discloses the method according to claim 16, but does not explicitly disclose wherein the delivery vehicle comes to a stop laterally adjacent to a particular 
Nikolic, however, discloses the vehicle stops at the mailbox in a position that it can open and close the mailbox (0006-0007). 
Khong teaches that during loading operation, the position of loading robotic arm is laterally adjacent to a particular one of at least two opposite sides of the consignment cabinet in a manner dependent on the distribution of the consignment compartments occupied with consignments (see at least Khong, Fig. 12 wherein robots load the compartments in the manner where one arm loads from one side and another arm loads from another side at a different level. See also 0094, arm 56a … is deployed to place baggage 18  … on one shelf level and a second robotic arm 56b … is deployed to place baggage … above or below the shelf being packed by the first robotic arm 56a).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Khong’s relative position between arm and compartment to Nikolic’s robotic loading vehicle for the purpose of making the loading operation more efficient (Khong: 0094). 

As per claim 19, Nikolic further discloses the method according to claim 16, further comprising the step of:
Transmitting, via at least one detecting device for detecting the completion of the displacement of the consignment into the consignment compartment, a piece of information associated with the completion of the displacement of the consignment into the consignment compartment to a control device, in particular of the delivery vehicle Examiner notes the arm detects completion because it knows that closing door is the next step after activating the piston. The arm then transmit signal to the mailbox by rotating the mailbox flag).


As per claim 21, Nikolic further discloses the method according to claim 16, further comprising the steps of:
For the handover of a consignment, adjusting a ramp of the delivery vehicle from a non-use position into a use position (See at least Nikolic Fig. 3-4, cylinder 21 is a ramp below the plunger to support consignment. The cylinder has a non-use position inside the mail compartment 13 and a use position that is inside the mailbox),
Issuing the at least one consignment to be handed over from a consignment store via a handover device to the ram situated in the use position (see at least Nikolic, Fig. 3, wherein cylinder 21 is retrieved from mail compartments 13 inside vehicle and robot arm 23 can transfer 21 to mailbox as shown in Fig. 4. Examiner notes the grippers 16 is a handover device that transfers cylinder 21 (ram) into use position so that it can be carried by main robot arm 23), and
Displacing, via the displacing device, the consignment to be handed over via the ramp into a consignment compartment of the consignment cabinet (see at least Nikolic, 
As per claim 22, Nikolic further discloses the method according to claim 16, further comprising the step of:
Adjusting the displacing device, the plunger unit, and/or the ram in height in order to adapt to the height level of a consignment compartment for receiving the consignment (see at least Nikolic, Fig. 3, wherein cylinder 21 (ram) is adjusted from one height in compartment 13 to another height on conveyor belt 12, which will then be inserted into the mailbox through the window 15 above the conveyor belt.)

As per claim 24, Nikolic discloses the method according to claim 16, b further comprising the step of:

Displacing, via the displacing device, in particular the plunger unit, the consignment in the respective consignment compartment through a 

Nikolic does not explicitly disclose 
Activating, via the control device of the consignment cabinet, at least two lateral closure means to both sides of a consignment compartment which has a consignment for the purposes of adjusting from the closure position into the displacement position, and
The displacing is performed through a lateral opening into a laterally adjacent consignment compartment
Khong teaches 
Activating, 
Displacing, via the displacing device the consignment in the respective consignment compartment through a lateral opening into a laterally adjacent consignment compartment (see at least Khong, Fig. 10, partition 53 and roller door 52 both forms means to separate individual compartments. See also 0073, Referring to Fig. 10, … roller door 52 … is open while allowing full access to all the shelves. Furthermore, see Fig. 12, which shows an robot arm 56a inserting item all the way beyond the partition. See also 0094, baggage 18 is picked up by the robotic arm 56 and placed directly into the cart 24 all the way across to the distant side of the cart. Examiner notes that 0073 describes Fig. 10, which includes partition 53 and a single side door 52, and yet the opened door would allow access to all the shelves, including the ones behind the partition)

The motivation to combine would persist from claim 16.

Furthermore, while Khong strongly suggest partition 53 is also movable in the same manner as roller door 52 in view of 0094’s description that an arm may be used to transport package all the way to the other side of the cabinet whether it’s on upper or lower level, Khong does not explicitly teaches the partition being movable and can be controlled from a control device of the consignment cabinet.

Falk teaches having container controller controlled partition that can be rolled up when not in used (see at least Falk, Fig. 1 for relative position of partition. See also 4:62-70, as stacked product fills a compartment defined by a flexible partition, the partition is lowered and the stacking product continues to the next partition location. Finally, see 4:1-16, the motor could be so arranged such that operating an electric switch near the door … would raise or lower the partition).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Falk’s roller partition with Nikolic/Khong’s modified cabinet with side opening and partition for the purpose of allowing easy access to the entire space during loading operation (Khong: 0094, 0073; Falk: 1:60-70).

As per claim 25, Nikolic discloses the method according to claim 16, but does not explicitly disclose further comprising the step of:
Handing over a multiplicity of consignments in succession by means of the displacing device of the delivery vehicle to a corresponding multiplicity of consignment compartments arranged adjacent to one another in a row. 
Khong, however, teaches 
Handing over a multiplicity of consignments in succession by means of the displacing device of the delivery vehicle to a corresponding multiplicity of consignment compartments arranged adjacent to one another in a row (see at least Khong, Fig. 10, where each row is divided by two sections. See also Khong, 0094-0095, baggage 18 is picked up by the robotic arm 56 and placed directly into the cart 24 all the way across to the distant isde of the cart. … Based on the information the robot arm 56 cab be programmed to pick up a relevant baggage 18 and place the baggage 18 in the relevant location within the cart. See also Fig. 12 where multiple bags are placed into each level).

The motivation to combine would persist from claim 16. 

As per claim 28, Nikolic further discloses the method according to claim 25, further comprising the step of:
Transmitting, via the control device of the delivery vehicle, a piece of information relating to the assignment of the handed-over consignments to the consignment compartments receiving the consignments being handed over, in particular to a control device of the consignment cabinet (See at least Nikolic, 0006-0007, a robotic arm (controlled by the main controller) opens the mailbox … the robotic arm closes the mailbox door (the flag is rotated if needed). Examiner notes the vehicle transmit information that the flag is rotated to the flag being controlled by its rotation means. The flag indicates information related to the consignment being delivered)
Claims 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nikolic in view of Khong, further in view of Falk, even further in view of Checkers (Checkers Drive-In restaurant, 02/08/2005).
As per claim 18, Nikolic discloses the method according to claim 16, further comprising the steps of:
Driving the delivery vehicle f
Activating, via the control device 
Performing the activation of the closure means in a manner dependent on the distribution of the consignment compartments occupied with consignments and in order to adjust the closure means from a closure position, in which it closes off a 
Activating, via the control device of the delivery vehicle, the at least one displacing device in order to displace a consignment into a consignment compartment 

Nikolic discloses a delivery vehicle stopping at the mailbox opening in order to deliver mail. Nikolic, however, does not explicitly disclose the mailbox opening is located in such way that the vehicle will drive “from one side of the consignment cabinet to the opposite side of the consignment cabinet and comes to a stop there laterally adjacent to the consignment cabinet”. Further, Nikolic doesn’t disclose that the closure means is located at the opposite side of the consignment cabinet and it is a lateral closure means.

Khong teaches a cabinet that receives items where items are loaded by robotic arms through lateral opening and the closure means is located at the opposite side of the cabinet (see at least Khong, Fig. 10 and 12 where side door opens up to allow items to be received. See also 12 for relative placement between robotic arm and the cabinet).

The motivation to combine Khong with Nikolic would persist from claim 16.
Nikolic/Khong still does not explicitly disclose the mailbox opening is located in such way that the vehicle will drive “from one side of the consignment cabinet to the opposite side of the consignment cabinet and comes to a stop there laterally adjacent to the consignment cabinet”.
 Checkers, however, teaches placing a structure where cars will frequently stop to retrieve and handle items in a roundabout in such a way that cars can drive from one side of the structure to the opposite side of the structure and comes to a stop there laterally adjacent 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Checker’s placement of structure with Nikolic/Khong/Falk’s mailbox delivery for the purpose of serving users more efficiently (Checkers: caption 3, indicating the structure is ideal for “on-the-go” customers)

Claims 20, 23, 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nikolic in view of Khong, further in view of Falk, even further in view of Torres.
As per claim 20, Nikolic discloses the method according to claim 16, but does not explicitly disclose further comprising the step of:
Detecting, via a control device of the consignment cabinet, which consignment compartments are occupied with consignments;
Torres teaches a locker that includes a controller, which perform the step of:
Detecting, via a control device of the consignment cabinet, which consignment compartments are occupied with consignments (see at least Torres, 0036, a sensor can be positioned in each compartment 8 … to detect when a package is stored inside. … Storage information can then be relayed from the sensor about the locker and sent to the computer, and can be recorded);
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Torres’ locker controller with sensor with 

As per claim 23, Nikolic discloses the method according to claim 16, but does not explicitly disclose further comprising the steps of:
Detecting, via the control device of the consignment cabinet, the removal of a consignment from at least one consignment compartment, in particular on the basis of a piece of information related to the command for opening and/or relating to the adjustment of a front closure means assigned to the consignment compartment into the removal position and/or
Directly detecting, via at least one sensor device, a consignment in a consignment compartment 

Examiner would note that Nikolic discloses the arm detects the completion by performing closing operation afterwards (0006-0007) but does not explicitly disclose the detection is performed via directly via a sensor device.

Torres teaches a sensor device is used by a control device of the consignment cabinet to perform the step of directly detecting, via at least one sensor device, a consignment in a consignment compartment (see at least Torres, 0036, a sensor can be positioned in each compartment 8 … to detect when a package is stored inside. … Storage information can then be relayed from the sensor about the locker and sent to the computer, and can be recorded);


As per claim 27, Nikolic discloses the method according to claim 20, but does not explicitly disclose further comprising the steps of:
Transmitting, via the control device of the consignment cabinet, a piece of information relating to at least one consignment compartment with opened lateral opening for the transfer of a consignment from the delivery vehicle and/or a piece of information relating to the occupancy of consignment compartments with consignment.
Torres teaches transmitting, via the control device of the consignment cabinet, a piece of information relating to the occupancy of consignment compartments with consignment (see at least Torres, 0036, a sensor can be positioned in each compartment 8 … to detect when a package is stored inside. … Storage information can then be relayed from the sensor about the locker and sent to the computer, and can be recorded);
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Torres’ locker controller with sensor with Nikolic/Khong/Falk’s container for the purpose of generating alert and record events (Torres: 0036)

Response to Argument
Applicant’s argument has been fully considered and are persuasive.
Applicant’s argument regarding claim objection is persuasive. The current claim objection is a result of the amendment.
Applicant’s argument regarding 112(f) that means-plus-function is not invoked for claim 14 is persuasive. Applicant did not make separate argument regarding other remaining elements that invokes 112(f). Examiner maintains the same claim interpretation for those elements.
Applicant’s argument regarding 112(b) and 112(a) rejection for claim 14 is persuasive. The 112(b) rejection on claim 14 is withdrawn.
Applicant’s argument has been fully considered but are not fully persuasive.
Applicant’s argument regarding “preferably” related 112(b) rejection is not fully persuasive. Particularly, Applicant has indicated that the limitation is now rewritten into a dependent claim and thereby removing the need of 112(b) rejection. While examiner agrees that claims that no longer includes the “preferably” clause would NOT be rejected under 112(b), the new dependent claims that includes the “preferably” clause would nevertheless rejected under the same rationale in the non-final. 
Applicant’s argument that Cyclect does not disclose the amended lateral opening is not fully persuasive. In particular, Applicant argues that Cyclect does not disclose lateral opening that “there is a direct connection between adjacent consignment compartment for displacing a mail item from one consignment compartment into an adjacent consignment compartment. In this case, Fig. 10 of Cyclect (also reproduced as Fig. 10 of Khong) shows a partition 53 that separates a row of cabinet into two parts. The description regarding Fig. 10 further describes that roller door 52, when opened, allows access to all the compartments. Still further 0094 of Khong 
Please refer to the paragraph above for Applicant’s further arguments based on dependency/similarity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628